11TH COURT OF APPEALS
                                        EASTLAND, TEXAS
                                            JUDGMENT


Waste Management of Texas, Inc.,                            * From the 261st District
                                                              Court of Travis County,
                                                              Trial Court No. D-1-GN-09-004107.

Vs. No. 11-11-00112-CV                                      * April 11, 2013

Greg Abbott, in his official capacity as                    * Opinion by McCall, J.
Attorney General of the State of Texas;                       (Panel consists of: Wright, C.J.,
County of Williamson; and Kurt E. Johnson,                    McCall, J., and Hill, sitting
                                                              by assignment.)

     This court has inspected the record in this cause and concludes that there is error in the
judgment below. Therefore, in accordance with this court’s opinion, we reverse the judgment of
the trial court, and we render judgment that the customer names and the pricing and volume
information in the subject waste tickets are excepted from disclosure under the Texas Public
Information Act and that, therefore, Williamson County is prohibited from disclosing the
information to the requestor. The costs incurred by reason of this appeal are taxed against the party
incurring the same.